“portions of the build object may not have cooled to a suitable temperature and may be referred to as a “hot tail” 416 of the build object”

Analogously, Evans teaches:

[0510] - “…system 100, 700 further comprises shielding-gas outlet 220, configured to at least partially protect segment 120 of continuous flexible line 106 from environmental exposure by delivering shielding gas 221 to segment 120 of continuous flexible line 106 after segment 120 exits the delivery guide 112.” 

[0511] - “Inclusion of shielding-gas outlet 220 and delivery of shielding gas 221 therefrom to segment 120 restricts environmental exposure, such as resulting in oxidation, of continuous flexible line 106 prior to being further cured and/or during further curing by source 116.”

Applicant’s response to this argument is that the examiner has failed to consider Evans in its entirety, thereby mischaracterizing its teachings and that paragraphs [0248], and [0606] of Evans provide much more specific description of the location at which shielding gas is directed. Applicant points out that in paragraph [0248] Evans discloses that portion 124 of segment 120 is where heat is applied, and that paragraph [0606] of Evans teaches that shielding gas is supplied to only that portion. 
The examiner is not persuaded by these arguments and points out that Evans is still considered to meet these limitations within the claims. To elaborate, Evans teaches one or more nozzles - e.g., a shielding-gas outlet (Figure 1, Char. No. 220) operatively coupled to a pivoting arm (Figure 1, Char. No. 152); Evans teaches the nozzles being configured to selectively shield a portion of the build object during additive manufacturing of the build object - e.g., “By being couple to pivoting arm 152, shielding-gas outlet 220 is selectively positioned to deliver shielding gas 221 to segment 120 as delivery guide 112 moves relative to surface 114 and/or vice versa” (paragraph [0515]); Evans teaches the portion that is selectively shielded using shielding-gas as being a hot tail portion - e.g., “Referring generally to FIGS. 1 and 2, system 100, 700 further comprises shielding-gas outlet 220, configured to at least partially protect segment 120 of continuous flexible line 106 from environmental exposure by delivering shielding gas 221 to segment 120 of continuous flexible line 106 after segment 120 exits delivery guide 112”. Thus, Evans teaches the portion wherein a hot-tail would exist within the combination of Jones in view In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner points out that should one apply the shielding-gas concepts of Evans (paragraphs [0510]-[0522]), with the system and gases of Jones (page 2, paragraph 3; page 5, paragraph 2; page 23, paragraph 7; page 14, paragraph 9) using the independently controlled tools of Mackie (paragraphs [0004]; [0013]-[0014), a hot-tail portion as defined by the applicant would necessarily result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

/RYAN L HECKMAN/Examiner, Art Unit 1735                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735